DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Almeida US Patent Application Publication US  2020/0169114 A1, Published May 28 2020.
Regarding claims 1 and 12, Almeida discloses an auxiliary battery pack (120) for powering an electric engine motor having a battery connection assembly for connecting to the electric motor with at least one lithium-based rechargeable cell therein (see claim 5) and associated means for turning the at least one lithium-based rechargeable cell ON or OFF, (see Abstract) 
wherein the battery pack is configured to store a reserve within the at least one lithium-based rechargeable cell that is sufficient to start the engine electric motor, and wherein the battery pack can be activated by the associated means for turning the at least one lithium-based rechargeable cell ON or OFF  (smartphone (160)) para [0040]);to access the reserve to start the engine electric motor and battery connections (142,150) for connecting said auxiliary battery pack to a battery (110) .(see abstract, figure 6) 
Regarding claims 2, 3, 13, and 14. Almeida discloses the auxiliary battery pack comprising remote means (smartphone 160) for turning the battery pack on or off remotely. (abstract)
Regarding claims 4 and 15, Almeida discloses the remote means is a smartphone. See paragraph [0028]
Regarding claims 5 and 16, Almeida discloses wherein the remote means includes a user interface having at least one a button to activate the auxiliary battery pack. See paragraph [0028]
Regarding claims 6 and 17, Almeida discloses wherein the smartphone (the remote means) connects with the receiver with short-wavelength ultra-high frequency radio waves having frequencies that fall within the range of about 2.4 GHz to about 2.485 GHz which is the range of most common WiFi . See paragraph [0040] 
Regarding claims 7 and 18, Almeida further comprising means for visually displaying the status of the connection between the remote means and the receiver. [see paragraph [0056]
Regarding claims 8 and 19, Almeida discloses the remote means (smartphone) inherently communicates with the receiver with radio waves having frequencies that fall within the range of about 400 MHz and about 2100 MHz. In the United States, there are the four major frequency bands in use: 
698-806 MHz (700 MHz Band)
806-849/851-896 MHz (800 MHz Band)
1850-1910/1930-1990 MHz (PCS Band)
1710–1755/2110–2155 MHz (AWS Band)
Regarding claims 9 and 20, Almeida discloses the remote means (smartphone) communicates with the remote means with the receiver with at least a wireless radio frequency signal, paragraph [0040].
Regarding claim 10 Almeida discloses wherein said battery connections are permanent with ring terminals (142,150) connectors. (See figure 6)
However, Almeida does not expressly how an embodiment wherein the battery pack, with the battery connection assembly and the at least one lithium-based rechargeable cell, and the associated means for turning the at least one lithium- based rechargeable cell ON or OFF are positioned within the battery pack housing. 
At the time of invention, it  would have been obvious to make the invention of Almeida with all components in a single housing.  The courts have ruled "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Almeida states in paragraph [0041] Embodiments of the invention are discussed below with reference to FIGS. 1-9. However, those skilled in the art will readily appreciate that the detailed description given herein with respect to these figures is for explanatory purposes as the invention extends beyond these limited embodiments. 
Motivation to make integral would be to simplify production.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747            

  /LOGAN M KRAFT/                 Supervisory Patent Examiner, Art Unit 3747